Case 0:19-mj-06039-LSS Document 7 Entered on FLSD Docket 01/25/2019 Page 1 of 38


                                                                                         BNDLSS
                           U.S. District Court
                Southern District of Florida (Ft Lauderdale)
     CRIMINAL DOCKET FOR CASE #: 0:19−mj−06039−LSS All Defendants
                            Internal Use Only

   Case title: USA v. Stone                                Date Filed: 01/25/2019
                                                           Date Terminated: 01/25/2019

   Assigned to: Magistrate Judge Lurana
   S. Snow

   Defendant (1)
   Roger Jason Stone, Jr                  represented by Robert Craig Buschel
   19579−104                                             Buschel Gibbons, P.A.
   YOB 1952 English                                      100 S.E. 3rd Avenue
   TERMINATED: 01/25/2019                                Suite 1300
                                                         Fort Lauderdale, FL 33394
                                                         954−530−5301
                                                         Fax: 954−320−6932
                                                         Email: Buschel@BGlaw−pa.com
                                                         ATTORNEY TO BE NOTICED
                                                         Designation: Temporary

   Pending Counts                                      Disposition
   None

   Highest Offense Level (Opening)
   None

   Terminated Counts                                   Disposition
   None

   Highest Offense Level (Terminated)
   None

   Complaints                                          Disposition
   18:U.S.C.§1505 OBSTRUCTION OF
   PROCEEDING
   18:U.S.C.1001(a)(2)FALSE
   STATEMENTS
   18:U.S.C.§1512(b)(1)WITNESS
   TAMPERING

                                                                                                  1
Case 0:19-mj-06039-LSS Document 7 Entered on FLSD Docket 01/25/2019 Page 2 of 38




   Plaintiff
   USA                                           represented by Jared M. Strauss
                                                                United Sttes Attorney's Office
                                                                500 E. Broward Blvd.
                                                                Suite 700
                                                                Ft. Lauderdale, FL 33394
                                                                954 356−7255
                                                                Email: jared.strauss@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: Retained

    Date Filed   # Page Docket Text
    01/25/2019   1    3 Magistrate Removal of Indictment from DISTRICT OF COLUMBIA Case
                        number in the other District 1:19−CR−00018 as to Roger Jason Stone, Jr (1). (at)
                        (Entered: 01/25/2019)
    01/25/2019           Arrest of Roger Jason Stone, Jr (at) (Entered: 01/25/2019)
    01/25/2019   2   26 NOTICE OF TEMPORARY ATTORNEY APPEARANCE: Robert Craig
                        Buschel appearing for Roger Jason Stone, Jr (at) (Entered: 01/25/2019)
    01/25/2019   3   27 Minute Order for proceedings held before Magistrate Judge Lurana S. Snow:
                        Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings as to Roger Jason Stone,
                        Jr held on 1/25/2019. Bond recommendation/set: Roger Jason Stone Jr (1)
                        $250,000 PSB. Advised of charges. Waives removal. Removal Ordered. (Digital
                        11:02:48) (Signed by Magistrate Judge Lurana S. Snow on 1/25/2019). (at)
                        (Entered: 01/25/2019)
    01/25/2019   4   28 $250,000 PSB Bond Entered as to Roger Jason Stone, Jr Approved by Magistrate
                        Judge Lurana S. Snow. Please see bond image for conditions of release. (at)
                        (Additional attachment(s) added on 1/25/2019: # 1 Restricted Bond with 5th
                        Page) (at). (Entered: 01/25/2019)
    01/25/2019   5   37 WAIVER OF REMOVAL HEARING by Roger Jason Stone, Jr (at) (Entered:
                        01/25/2019)
    01/25/2019   6   38 ORDER OF REMOVAL ISSUED to of DISTRICT OF COLUMBIA as to Roger
                        Jason Stone, Jr. Closing Case for Defendant. (Signed by Magistrate Judge Lurana
                        S. Snow on 1/25/2019). (See attached document for full details). (at) (Entered:
                        01/25/2019)




                                                                                                           2
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019  Page 3 of 38
                                                              Page 1 of 23




                                                                                        3
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019  Page 4 of 38
                                                              Page 2 of 23




                                                                                        4
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019  Page 5 of 38
                                                              Page 3 of 23




                                                                                        5
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019  Page 6 of 38
                                                              Page 4 of 23




                                                                                        6
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019  Page 7 of 38
                                                              Page 5 of 23




                                                                                        7
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019  Page 8 of 38
                                                              Page 6 of 23




                                                                                        8
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019  Page 9 of 38
                                                              Page 7 of 23




                                                                                        9
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS   Entered on
                                           1 FLSD   Docket 01/25/2019
                                              Filed 01/25/19           Page 10 of 38
                                                             Page 8 of 23




                                                                                       10
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS   Entered on
                                           1 FLSD   Docket 01/25/2019
                                              Filed 01/25/19           Page 11 of 38
                                                             Page 9 of 23




                                                                                       11
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019
                                                              Page 10 of Page
                                                                         23 12 of 38




                                                                                       12
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019
                                                              Page 11 of Page
                                                                         23 13 of 38




                                                                                       13
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019
                                                              Page 12 of Page
                                                                         23 14 of 38




                                                                                       14
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019
                                                              Page 13 of Page
                                                                         23 15 of 38




                                                                                       15
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019
                                                              Page 14 of Page
                                                                         23 16 of 38




                                                                                       16
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019
                                                              Page 15 of Page
                                                                         23 17 of 38




                                                                                       17
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019
                                                              Page 16 of Page
                                                                         23 18 of 38




                                                                                       18
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019
                                                              Page 17 of Page
                                                                         23 19 of 38




                                                                                       19
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019
                                                              Page 18 of Page
                                                                         23 20 of 38




                                                                                       20
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019
                                                              Page 19 of Page
                                                                         23 21 of 38




                                                                                       21
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019
                                                              Page 20 of Page
                                                                         23 22 of 38




                                                                                       22
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019
                                                              Page 21 of Page
                                                                         23 23 of 38




                                                                                       23
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019
                                                              Page 22 of Page
                                                                         23 24 of 38




                                                                                       24
Case 0:19-mj-06039-LSS  Document 7Document
          Case 0:19-mj-06039-LSS    Entered 1on Filed
                                                FLSD01/25/19
                                                      Docket 01/25/2019
                                                              Page 23 of Page
                                                                         23 25 of 38




                                                                                       25
Case 0:19-mj-06039-LSS  Document 7 Document
           Case 0:19-mj-06039-LSS   Entered on
                                             2 FLSD
                                                Filed Docket 01/25/2019
                                                      01/25/19  Page 1 of Page
                                                                          1    26 of 38




                                                                                          26
Case 0:19-mj-06039-LSS  Document 7 Document
           Case 0:19-mj-06039-LSS   Entered on
                                             3 FLSD
                                                Filed Docket 01/25/2019
                                                      01/25/19  Page 1 of Page
                                                                          1    27 of 38




                                                                                          27
Case 0:19-mj-06039-LSS  Document 7 Document
           Case 0:19-mj-06039-LSS   Entered on
                                             4 FLSD
                                                Filed Docket 01/25/2019
                                                      01/25/19  Page 1 of Page
                                                                          4    28 of 38




                                                                                          28
Case 0:19-mj-06039-LSS  Document 7 Document
           Case 0:19-mj-06039-LSS   Entered on
                                             4 FLSD
                                                Filed Docket 01/25/2019
                                                      01/25/19  Page 2 of Page
                                                                          4    29 of 38




                                                                                          29
Case 0:19-mj-06039-LSS  Document 7 Document
           Case 0:19-mj-06039-LSS   Entered on
                                             4 FLSD
                                                Filed Docket 01/25/2019
                                                      01/25/19  Page 3 of Page
                                                                          4    30 of 38




                                                                                          30
Case 0:19-mj-06039-LSS  Document 7 Document
           Case 0:19-mj-06039-LSS   Entered on
                                             4 FLSD
                                                Filed Docket 01/25/2019
                                                      01/25/19  Page 4 of Page
                                                                          4    31 of 38




                                                                                          31
CaseCase
    0:19-mj-06039-LSS   Document
         0:19-mj-06039-LSS       7 Entered
                            Document       on FLSD
                                     4-1 (Court only) Docket 01/25/2019Page
                                                       Filed 01/25/19    Page  325of 38
                                                                            1 of




                                                                                          32
CaseCase
    0:19-mj-06039-LSS   Document
         0:19-mj-06039-LSS       7 Entered
                            Document       on FLSD
                                     4-1 (Court only) Docket 01/25/2019Page
                                                       Filed 01/25/19    Page  335of 38
                                                                            2 of




                                                                                          33
CaseCase
    0:19-mj-06039-LSS   Document
         0:19-mj-06039-LSS       7 Entered
                            Document       on FLSD
                                     4-1 (Court only) Docket 01/25/2019Page
                                                       Filed 01/25/19    Page  345of 38
                                                                            3 of




                                                                                          34
CaseCase
    0:19-mj-06039-LSS   Document
         0:19-mj-06039-LSS       7 Entered
                            Document       on FLSD
                                     4-1 (Court only) Docket 01/25/2019Page
                                                       Filed 01/25/19    Page  355of 38
                                                                            4 of




                                                                                          35
Case 0:19-mj-06039-LSS Document 7 Entered on FLSD Docket 01/25/2019 Page 36 of 38
Case 0:19-mj-06039-LSS  Document 7 Document
           Case 0:19-mj-06039-LSS   Entered on
                                             5 FLSD
                                                Filed Docket 01/25/2019
                                                      01/25/19  Page 1 of Page
                                                                          1    37 of 38




                                                                                          37
Case 0:19-mj-06039-LSS  Document 7 Document
           Case 0:19-mj-06039-LSS   Entered on
                                             6 FLSD
                                                Filed Docket 01/25/2019
                                                      01/25/19  Page 1 of Page
                                                                          1    38 of 38




                                                                                          38
